





EXHIBIT 10.1

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
this 5th day of July, 2013 (the “Closing Date”), by and between SIBLING GROUP
HOLDINGS, INC., a Texas corporation (“Purchaser”) and PLC Consultants, LLC, a
Ohio limited liability company (“Seller”) and Pamela Danklefsen and Shawn
DiNarda Watters,  both residents of the State of Ohio(“Shareholders”).

Background

Seller is the owner of the website
http://www.plcconsultants.rcampus.com/XSpacehomeshellc.cfm? (“PLC
Consultants.com”).  Shareholders are the only ownership interests of Seller and
the developer of PLC Consultants.com.  The issuance and delivery of the Common
Stock to Seller on and subject to the terms and conditions set forth in this
Agreement is made in reliance upon the exemption from securities registration
pursuant to Section 4(2) and/or Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”).

Agreement

For and in consideration of the mutual representations, warranties, covenants,
and agreements contained herein and for other good and valuable consideration,
the receipt and legal sufficiency of which is hereby acknowledged, the parties
agree:

Section 1.   Purchase and Sale of Assets



Section 1.1

Purchase of Assets.  

In reliance upon the representations, warranties, covenants, and agreements
contained in this Agreement, Purchaser hereby purchases and Seller hereby sells,
assigns, grants, transfers, and conveys to Purchaser upon the terms and subject
to the conditions of this Agreement, free and clear of all liabilities (fixed or
contingent), obligations, security interests, liens, claims, or encumbrances of
any nature or kind whatsoever except for Assumed Liabilities, all of the assets,
properties, and rights of Seller of every type and description, tangible and
intangible, wherever located and whether or not reflected on the books of Seller
or carried thereon at zero value, including without limitation the following,
provided however, that Seller shall not sell and Purchaser shall not purchase
the Excluded Assets described in Section 1.2 of this Agreement:



(a)

All world wide web sites and domain names owned or licensed by Seller, including
PLC Consultants.com, together with all documentation related thereto, and all
related java applets and scripts, (collectively, the “Web Sites”), including,
without limitation, the Web Sites listed on Section 1.1(a) of the Disclosure
Schedule;



(b)

all software applications, tools, technologies, and components owned by Seller
in both source code and object code versions with all versions, modifications,
and enhancements thereto, together with all programming tools, libraries, and
software to support and augment such software, and all flowcharts, logic
diagrams, technical and descriptive documentation, materials, and specifications
related thereto (collectively, the “Applications”),





KH233302.DOCX

-1-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







including, without limitation, the Applications listed on Section 1.1(b) of the
Disclosure Schedule;



(c)

all patents, patent rights, patent applications and continuances, trade names
and trade dress, trademarks (registered and unregistered), trademark
applications, service marks (registered and unregistered), service mark
applications (all marks to include all goodwill associated therewith),
copyrights (registered and unregistered) and applications therefor, formulae,
trade secrets, and know-how necessary or desirable to the conduct of the
business as conducted by Seller and as proposed to be conducted by Purchaser
(collectively, the “Intellectual Property”, including, without limitation, the
Intellectual Property listed on Section 1.1(c) of the Disclosure Schedule;



(d)

All rights of Seller in all software licensed from third parties and used by
Seller, including without limitation, development tools, third party components,
third party content used in the Web Sites and Applications, and all other third
party software used by Seller (collectively, the “Shrink-wrap Software”),
including, without limitation, the software packages listed on Section 1.1(d) of
the Disclosure Schedule;



(e)

The executory obligations of Seller arising under the contracts listed in
Section 1.1(e) of the Disclosure Schedule (each individually, a “Contract” and
collectively, “Contracts”), together with the right to receive income with
respect to the Contracts after the Closing Date, to the extent assignable; and



(f)

All data, books, records, correspondence, accounts, records of sales, customer
lists, files, papers, and related materials used by Seller in connection with
the Purchased Assets (collectively, the “Books and Records”).

The assets, rights, and properties of Seller described in this Section 1.1 which
are not Excluded Assets as defined in Section 1.2 hereof, are hereinafter
collectively referred to as the “Purchased Assets.”



Section 1.2

Excluded Assets.  

Seller shall not sell and Purchaser shall not purchase or acquire and the
Purchased Assets shall not include:



(a)

Seller’s limited liability company franchise, limited liability company interest
record books, limited liability company books containing minutes of meetings of
managers and members, tax returns and records, books of account and ledgers, and
such other records as having to do with Seller’s organization or capitalization;



(b)

Any rights which accrue to Seller under this Agreement; and



(c)

The assets, properties, and rights of Seller listed and described on Section 1.2
of the Disclosure Schedule (the assets described in this Section 1.2 are
hereinafter collectively referred to as the “Excluded Assets”).  



Section 1.3

Assumption of Certain Liabilities. 

At the Closing, as additional consideration for the sale, conveyance, transfer,
and delivery of the Purchased Assets, Purchaser shall assume, perform,
discharge, and become obligated for, commencing





KH233302.DOCX

-2-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







and effective from and after the Closing Date, all of the executory obligations
and liabilities of Seller arising from and after the Closing Date pursuant to
the Contracts and the licenses related to the Shrink-Wrap Software, but
excluding any obligations or liabilities arising from or relating to any breach
or violation thereof, or a default thereunder, by Seller prior to Closing (the
“Assumed Liabilities”).



Section 1.4

Excluded Liabilities.  

PURCHASER SHALL NOT ASSUME OR BECOME LIABLE FOR ANY OBLIGATIONS, COMMITMENTS, OR
LIABILITIES OF SELLER, WHETHER KNOWN OR UNKNOWN, ABSOLUTE, CONTINGENT, OR
OTHERWISE, AND WHETHER OR NOT RELATED TO THE PURCHASED ASSETS, EXCEPT FOR THE
ASSUMED LIABILITIES (the obligations and liabilities of Seller not assumed by
Purchaser are hereinafter referred to as the “Excluded Liabilities”).  



Section 1.5

IP Assignment by Shareholder.  

Shareholder irrevocably assigns to Seller, the exclusive ownership of all right,
title, and interest in and to the Web Sites and the Applications, and all
intellectual property rights therein.  This assignment in this Section 1.5 is
effective at 12:00 a.m. on the Closing Date, with the effect that any ownership
of Shareholder in the Web Sites, the Applications, and the Intellectual Property
is assigned to Seller immediately prior to the transfer of the Purchased Assets
to Purchaser.

Section 2.  Purchase Price and Closing



Section 2.1

Purchase Price. 

The Purchase price for the Purchased Assets and the Restrictive Covenants is
 TWENTY FOUR THOUSAND DOLLARS ($24,000) (the “Purchase Price”).  



Section 2.2

Payment of Purchase Price. 

The Purchase Price shall be paid by issuance of a number of THREE HUNDRED
THOUSAND (300,000) shares of Common Stock of Purchaser (the “Common Stock”) as
directed by Seller.



Section 2.3

Time and Place of Closing. 

The closing of the purchase and sale of the Purchased Assets (the “Closing”) was
held at the offices of Krevolin & Horst, LLC, 1201 W. Peachtree Street, Suite
3250, Atlanta, GA 30309, at 10:00 a.m. on the Closing Date.  The effective time
of the closing and the transfer of the Purchased Assets to Purchaser is 12:01
a.m. on the Closing Date.



Section 2.4

Deliveries at the Closing. 



(a)

At the Closing, Purchaser delivered the following to Seller:



(i)

This Agreement, executed by Purchaser;



(ii)

The Purchase Price in the manner described in Section 2.2 hereof; and





KH233302.DOCX

-3-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------









(iii)

A consulting agreement in substantially the form of Exhibit A (the “Consulting
Agreement”), executed by Purchaser  



(b)

At the Closing, Seller delivered the following:



(i)

The Agreement, and such bills of sale and assignments as were reasonably
requested by Purchaser, each executed by Seller, all of which together
effectively vest in Purchaser good and valid title to each of the Purchased
Assets free and clear of all liens, restrictions, and encumbrances;



(ii)

The Consulting Agreement executed by Seller;



(iii)

Written consents of all third parties necessary to the Purchaser’s use and
enjoyment of the Purchased Assets, in form, scope, and substance reasonably
satisfactory to Purchaser; and



(iv)

A search of filings made pursuant to Section 9 of the Uniform Commercial Code
(conducted through a date reasonably proximate in time to the Closing Date) in
each jurisdiction in which any of the Purchased Assets are located.



Section 2.5

Allocation of Purchase Price. 

The consideration paid for the Purchased Assets shall be allocated among the
Purchased Assets in accordance with the provisions contained in Treasury
Regulation Section 1.1060-1T(d).  The parties agree to be bound by such
allocation and to report the transaction contemplated herein for federal income
tax purposes in accordance with such allocation.  In furtherance of the
foregoing, the parties hereto agree to execute and deliver Internal Revenue
Service Form 8594 reflecting such allocation.



Section 2.6

Closing Costs.  Purchaser agrees to provide, in addition to the above purchase
price, up to THREE THOUSAND DOLARS ($3,000) for costs associated with the
successful closing of this Asset Purchase Agreement.  

Section 3.  Representations And Warranties Of Seller

For the purpose of inducing the Purchaser to purchase the Purchased Assets and
assume the Assumed Liabilities, Seller represents and warrants to Purchaser as
follows:



Section 3.1

Organization and Qualification. 

Seller is a limited liability company duly organized, validly existing, and in
good standing under the laws of the State of Ohio and has all limited liability
company power and authority to conduct its business, and to own, lease, or
operate the Purchased Assets in the places where the business is conducted and
the Purchased Assets are owned, leased, or operated.  All of the Purchased
Assets are located at the address set forth on Section 3.1 of the Disclosure
Schedule.  



Section 3.2

Authority. 

Seller has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.  The execution, delivery, and
performance of this Agreement by Seller has been duly and validly authorized and
approved by all necessary action on the part of Seller and Shareholder.  This
Agreement is the legal, valid, and binding obligation of Seller and Shareholder





KH233302.DOCX

-4-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







enforceable against Seller and Shareholder in accordance with its terms, except
as enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally, and to the exercise of judi­cial discretion in
accordance with general equitable principles.  Neither the execution and
delivery of the Agreement by Seller nor the consummation by Seller of the
transactions contemplated hereby will (i) violate Seller’s Articles of
Organization or Operating Agreement, (ii) violate any pro­visions of law or any
order of any court or any governmental unit to which Seller is subject, or by
which any of the Purchased Assets are bound, or conflict with, result in a
breach of, or constitute a default under any indenture, mortgage, lease,
agreement, or other instrument to which Seller is a party or by which it or any
of the Purchased Assets are bound, (iii) result in the creation of any lien,
charge, or encumbrance upon any of the Purchased Assets; or (iv) result in the
acceleration or increase in the amount of any liabilities related to Seller's
use of the Purchased Assets.



Section 3.3

Ownership.  

Except as otherwise disclosed in Section 3.3 of the Disclosure Schedule:



(a)

Seller is the sole and exclusive owner of all right, title and interest in and
to the Purchased Assets, free and clear of all liens, security interests,
charges, encumbrances, equities or other adverse claims (including without
limitation distribution rights).



(b)

Seller has not granted any third party any right to reproduce, distribute,
market, or exploit the Web Sites or the Applications or create derivative works
based upon the Web Sites or the Applications.



(c)

Prior to the Closing Date, Seller has the unfettered right and authority to use,
and on and after the Closing Date Purchaser will have the unfettered right and
authority to use, the Web Sites, the Applications, and the Intellectual Property
in connection with the conduct of Purchaser’s business in the manner conducted
by Seller prior to the Closing Date.



(d)

To the Seller’s knowledge, Purchaser’s ownership and use of the Web Sites, the
Applications, and the Intellectual Property do not involve unfair competition
with respect to any intellectual property or other proprietary right of any
third person or entity;



(e)

To the Seller’s knowledge, the Web Sites, the Applications, and the Intellectual
Property, do not infringe any patent, trademark, trade name, copyright, trade
secret, or other intellectual property right of a third party.



(f)

The Purchased Assets are all of the assets required for Purchaser to conduct the
business as presently conducted by Seller.



(g)

Seller has taken all steps reasonably necessary to protect its right, title, and
interest in and to the Web Sites, the Applications, and the Intellectual
Property and the continued use of the Web Sites, the Applications, and the
Intellectual Property.  Without limiting the generality of the foregoing, all
designs, drawings, specifications, source code, object code, documentation, flow
charts and diagrams incorporating, embodying or reflecting any of the Web Sites,
the Applications, and the Intellectual Property at any state of its development
were written, developed and created solely and exclusively by employees of
Seller without the assistance of any third party, or were created by third
parties who assigned ownership of their rights to Seller in valid and
enforceable agreements, which are included in the contracts to be assigned and
transferred to Purchaser hereunder.  Seller has at all times used  reasonable
efforts to protect its





KH233302.DOCX

-5-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







trade secrets and has not disclosed or otherwise dealt with such items in such a
manner as to cause the loss of such trade secrets by release thereof into the
public domain.  Seller has at all times used  reasonable efforts to protect the
confidentiality of all of its other confidential and proprietary information and
that of third parties which is or has been in its possession.  



(h)

Since the inception of Seller, each person employed by Seller (including
independent contractors, if any) has executed a confidentiality and
non-disclosure agreement, which in the case of a contractor engaged by Seller
contains an assignment of all ownership rights of such contractor in respect of
the work product of such contractor.   Such confidentiality and non-disclosure
agreements constitute valid and binding obligations of Seller and such person,
enforceable in accordance with their respective terms, except as enforceability
may be limited by general equitable principles or the exercise of judicial
discretion in accordance with such principles.



(i)

To Seller’s knowledge, no employee of Seller is in violation of any term of any
employment contract or confidentiality agreement or any other contract or
agreement relating to the relationship of any such person with Seller.



(j)

Except for product returns in the ordinary course of business, no product
liability or warranty claim with respect to any product included among the
Purchased Assets has been communicated to or overtly threatened against Seller
nor, is there any specific situation, set of facts or occurrence that provides a
basis for any such claim.  Seller has provided to Purchaser an accurate list of
all material known errors or “bugs” in the Web Sites and the Applications.



Section 3.4

Compliance with Laws. 

Seller, to the best of its knowledge, is not subject to any judgment, order,
writ, injunction, or decree that adversely affects, or might in the future
reasonably be expected to adversely affect any of the Purchased Assets or its
business.  Seller is, to the best of its knowledge, in substantial compliance
with all laws applicable to its business and the Purchased Assets, including
without limitation, all laws related to zoning, occupational safety, labor,
wages, working hours, working conditions, environmental protection, and fair
business practices.  Seller, to the best of its knowledge, has all permits,
licenses, approvals, consents, and authorizations which are required for the
operation of Seller’s business under federal, state, or local laws, rules, and
regulations.



Section 3.5

Litigation. 

There are no formal or informal complaints, investigations, claims, charges,
arbitration, grievances, actions, suits, or proceedings pending, or to the
knowledge of Seller threatened against, or affecting Seller, Shareholder, or any
of the Purchased Assets at law or in equity or admiralty, or before or by any
federal, state, municipal, or other governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign.  Neither Seller nor
Shareholder is subject to any order, writ, injunction, or decree of any federal,
state, municipal court, or other governmental department, commission, board,
bureau, agency, or instrumentality, domestic or foreign, affecting the Purchased
Assets or Seller's business.



Section 3.6

Brokers and Finders. 

Seller has not incurred any obligation or liability to any party for any
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated hereby.





KH233302.DOCX

-6-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------









Section 3.7

Contracts. 



(a)

Each Contract pursuant to which Seller has any obligation which extends past the
Closing Date, the performance of which is to be assumed by Purchaser, is
described on Section 1.1(e) of the Disclosure Schedule.  Except as disclosed on
Section 3.7(a) of the Disclosure Schedule, there is no Contract which is not
terminable by Seller without premium, penalty, or other obligation upon thirty
(30) days notice or less;



(b)

Each of the Contracts is in full force and effect and there are no existing
defaults or events of default, real or claimed, or events which with notice or
lapse of time or both would constitute defaults, the consequences of which,
severally or in the aggregate, would have an adverse effect on the Business or
financial condition of Seller.  Except as reflected in Section 3.7(b) of the
Disclosure Schedule, each of the Contracts may be assigned to Purchaser without
the prior approval or consent of any other party.  All consents to assignment of
the Contracts which require consent to assignment have been obtained;



(c)

Seller has fulfilled all obligations required pursuant to the Contracts to have
been performed by Seller prior to the date hereof;



(d)

True, correct, and legible copies of all documents evidencing the Contracts are
attached Section 1.1(e) of the Disclosure Schedule.



Section 3.8

Governmental Approval and Consents. 

Seller has obtained all governmental approvals, authorizations, permits, and
licenses required to permit the operation of its business as presently
conducted.  No authorization, consent, approval, designation or declaration by,
or filing with, any public body, governmental authority, bureau, or agency is
necessary or required as a condition to the validity of this Agreement and the
consummation of the transactions contemplated hereby.



Section 3.9

Investment Intent.  



(a)

The Common Stock is being acquired for Seller's own account without the
participation of any other person, with the intent of holding the Common Stock
for investment and without the intent of participating, directly or indirectly,
in a distribution of the Common Stock and not with a view to, or for resale in
connection with, any distribution of the Common Stock, nor is Seller aware of
the existence of any distribution of the Common Stock;



(b)

Seller understands and agrees that the Common Stock will be issued and sold to
Seller without registration under any state law relating to the registration of
securities for sale, and will be issued and sold in reliance on the exemptions
from registration under the 1933 Act, provided by Sections 3(b) and/or 4(2)
thereof and the rules and regulations promulgated thereunder;



(c)

The Common Stock cannot be offered for sale, sold, or transferred by Seller
other than pursuant to: (A) an effective registration under the 1933 Act or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to Purchaser of compliance with the applicable securities laws of
other jurisdictions.  Purchaser shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;





KH233302.DOCX

-7-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------









(d)

Seller has had the opportunity to ask questions of and receive answers from
Purchaser and any person acting on its behalf and to obtain all material
information reasonably available with respect to Purchaser and its affairs, and
has received satisfactory answers to all such questions and received all
documents and other information requested of Purchaser;



(e)

Seller has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with Seller’s own legal counsel and investment
and tax advisors.  Seller is relying solely on such counsel and advisors and not
on any statements or representations of Purchaser or any of its representatives
or agents, including Krevolin & Horst, LLC, for legal, tax, or investment advice
with respect to this investment, the transactions contemplated by this Agreement
or the securities laws of any jurisdiction; and



(f)

Seller has such knowledge and experience in financial, tax, and business matters
as to be capable of evaluating the merits and risks of, and bearing the economic
risks entailed by, an investment in Purchaser and of protecting Seller’s
interests in connection with this transaction.  Seller recognizes and
acknowledges that Seller’s investment in Purchaser involves a high degree of
risk.  Seller is able to bear the risk of a complete loss of Seller's investment
in the Common Stock.  Seller acknowledges that:



(i)

investment in the Common Stock is speculative;



(ii)

Seller has no need for liquidity from this investment and can withstand a total
loss of the investment; and



(iii)

Purchaser will need additional capital in the future to execute its business
plan.  There is no assurance that additional capital, if available, can be
obtained when needed or on terms favorable to Purchaser or to holders of the
Common Stock.  There is no assurance that if additional capital is obtained that
Purchaser can successfully execute its business plan.



Section 3.10

Correctness of Representations. 

To the best of its knowledge, no representation or warranty of Seller in this
Agreement or in any Exhibit, certificate, or Schedule attached hereto or
furnished to Purchaser hereunder contains any untrue statement of fact, or omits
to state any fact necessary in order to make the statements contained therein
not misleading.  True copies of all mortgages, indentures, notes, leases,
agreements, plans, contracts, and other instruments listed on or referred to in
the Schedules delivered or furnished to Purchaser pursuant to this Agreement
have been delivered to Purchaser.

Section 4.  Representations and Warranties of Purchaser

Purchaser hereby represents and warrants to Seller as follows:



Section 4.1

Organization and Qualification. 

Purchaser is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Texas and has all necessary power and
authority to conduct its business, to own, lease, or operate its properties in
the places where such business is conducted and such properties are owned,
leased, or operated.



Section 4.2

Authority. 





KH233302.DOCX

-8-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







Purchaser has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby.  The execution, delivery, and
performance of this Agreement by Purchaser has been duly and validly authorized
and approved by all necessary action on the part of Purchaser, and this
Agreement is the legal, valid, and binding obligation of Purchaser enforceable
against Purchaser in accordance with its terms, except as enforceability may be
limited by applicable equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ rights
generally, and by the exercise of judicial discretion in accordance with
equitable principles.  Neither the execution and delivery of this Agreement by
Purchaser nor the consummation by Purchaser of the transactions contemplated
hereby will (a) violate Purchaser’s Amended and Restated Certificate of
Formation or Bylaws, (b) violate any pro­visions of law or any order of any
court or any governmental unit to which Purchaser is subject, or by which its
assets may be bound, or (c) conflict with, result in a breach of, or constitute
a default under any indenture, mortgage, lease, agreement, or other instrument
to which Purchaser is a party or by which its assets or properties may be bound.



Section 4.3

Litigation. 

There is no suit, action, proceeding, claim or investigation pending, or, to
Purchaser’s knowledge, threatened, against Purchaser which would prevent
Purchaser from consummating the transactions contemplated by this Agreement.



Section 4.4

SEC Filings.  

Purchaser has timely filed all reports required to be filed with the Securities
and Exchange Commission.  Each report is complete and accurate in all material
respects.  Purchaser has provided access to Seller to true and correct copies of
Purchaser’s Form 10 as filed with the SEC on November 30, 1999, Form 10-K for
the year ended December 31, 2012 filed with the SEC on May 8, 2013, and all
reports on Form 10Q and Form 8K filed with the SEC since May 8, 2013.



Section 4.5

Brokers and Finders. 

Purchaser has not incurred any obligation or liability to any party for
brokerage fees, agent’s commissions, or finder’s fees in connection with the
transactions contemplated hereby.



Section 4.6

Disclosure and Absence of Undisclosed Liabilities. 

No representation or warranty by Purchaser contained in or made in connection
with this Agreement or the transactions herein contemplated contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained herein not
misleading.

Section 5.  Indemnification



Section 5.1

Survival of Warranties.  

All representations and warranties of the parties contained in this Agreement
shall survive the Closing until the first (1st) anniversary of the Closing Date;
provided, however, that the representations and warranties of Seller contained
in (a) Section 3.2 (Authorization), Section 3.3 (Ownership), and Section 3.6
(Brokers and Finders) (each a “Fundamental Representation”) shall survive until
the ninetieth (90th) day after the expiration of the applicable statute of
limitations, including any extensions, each of such periods is a “Warranty
Survival Period”.  Any representation or warranty that would otherwise terminate
in





KH233302.DOCX

-9-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







accordance with this Section 5.1 will continue to survive if a Claim Notice
shall have been given under this Section 5 on or prior to such termination date
until the related claim for indemnification has been satisfied or otherwise
resolved as provided in this Section 5.  No cause of action based upon, or
alleging, a breach of warranty may be commenced after the expiration of the
applicable Warranty Survival Period.  For the purposes of this Section 5, the
terms “Loss” and “Losses” shall mean any and all any loss, liability, claim,
damage (excluding punitive damages other than damages awarded to third parties),
tax, obligation, penalty, fine, judgment, cost and expense (including amounts
paid in settlement, reasonable costs of investigation and defense, and
reasonable attorneys’ fees) suffered by an Indemnified Party, whether or not
involving a Third Party Claim and as the same are incurred.  All statements
contained in any certificate, Exhibit or Schedule delivered by or on behalf of
Purchaser or Seller pursuant to this Agreement shall be deemed representations
and warranties hereunder by Purchaser or Seller, as the case may be.  Any
inspection, preparation, or compilation of information or Schedules, or audit of
the inventories, properties, financial condition, or other matters relating to
Seller conducted by or on behalf of Purchaser pursuant to this Agreement shall
in no way limit, affect, or impair the ability of Purchaser to rely upon the
representations, warranties, covenants, and agreements of Seller set forth
herein. 



Section 5.2

Agreement of Seller and Shareholder to Indemnify Purchaser.



(a)

Subject to the terms and conditions of this Section 5, Seller and Shareholder
jointly and severally hereby agree to indemnify, defend, and hold harmless
Purchaser, and, to the extent named or involved in any Third-Party Claim,
Purchaser’s officers, directors, employees and shareholders, and their
respective successors and assigns, from, against, and in respect of any and all
Losses which are based upon, arise out of, result from, or relate to:



(i)

the inaccuracy or untruth of any representation or warranty of Seller (other
than a Fundamental Representation) contained in or made pursuant to this
Agreement or in any certificate, Schedule, or Exhibit furnished by Seller, in
connection with the execution and delivery of this Agreement and the closing of
the transactions contemplated hereby,



(ii)

the breach by Seller of any covenant or agreement made in or pursuant to this
Agreement or any agreement executed by Seller, and delivered to Purchaser in
connection with the Closing of the transactions contemplated hereby; and



(iii)

the inaccuracy or untruth of any Fundamental Representation or any Excluded
Liability, including without limitation the failure to comply with the bulk
sales law.



(b)

Seller’s obligation to indemnify Purchaser for Losses is subject to the
condition that Seller shall have received notice of the Losses for which
indemnity is sought on or before the expiration of the applicable Warranty
Survival Period.  



(c)

No claim may be made pursuant to Section 5.2 (other than with respect to a
breach of a Fundamental Representation) until the total of all Losses with
respect to such matters exceeds $5,000, at which time Holdings shall be liable
for the full amount of such Damages (including the initial $5,000).



(d)

The maximum recovery for Losses in the aggregate under this Section 5.2 shall be
the aggregate consideration received by Seller and Shareholder pursuant to this
Agreement and the Consulting Agreement.





KH233302.DOCX

-10-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------









(e)

Purchaser’s remedies against Seller and Shareholder for any Losses hereunder
shall be cumulative, and the exercise by Purchaser of its right to
indemnification hereunder shall not affect the right of Purchaser to exercise
any other remedy at law or in equity, to recover damages, or to obtain equitable
or other relief, provided, that Seller and Shareholder shall not be liable for
damages in excess of the actual damages suffered by Purchaser as a result of the
act, circumstance, or condition for which indemnification is sought.



Section 5.3

Agreement of Purchaser to Indemnify Seller.



(a)

Subject to the terms and conditions of this Section 5.3, Purchaser hereby agrees
to indemnify, defend, and hold harmless Seller from, against, for, and in
respect of any and all Losses asserted against, relating to, imposed upon, or
incurred by Seller by reason of, resulting from or based upon:



(i)

the inaccuracy or untruth of any representation or warranty of Purchaser,
contained in or made pursuant to this Agreement or in any certificate, Schedule,
or Exhibit furnished by Purchaser, in connection with the execution and delivery
of this Agreement or the closing of the transactions contemplated hereby; and



(ii)

the breach by Purchaser of any covenant or agreement made in or pursuant to this
Agreement or any agreement executed by Purchaser, and delivered to Seller in
connection with the Closing of the transactions contemplated hereby.



(b)

Purchaser’s obligation to indemnify Seller for Losses is subject to the
condition that Purchaser shall have received notice of the Losses for which
indemnity is sought on or before the expiration of the applicable Warranty
Survival Period.



(c)

Seller’s remedies against Purchaser for any Losses hereunder shall be
cumulative, and the exercise by Seller of its right to indemnification hereunder
shall not affect the right of Seller to exercise any other remedy at law or in
equity, to recover damages, or to obtain equitable or other relief, provided,
that Purchaser shall not be liable for damages in excess of the actual damages
suffered by Seller as a result of the act, circumstance, or condition for which
indemnification is sought.



Section 5.4

Procedures for Indemnification. 

As used herein, the term “Indemnitor” means the party against whom indemnity
hereunder is sought, and the term “Indemnitee” means the party seeking
indemnification hereunder.  



(a)

A claim for indemnification hereunder (“Indemnification Claim”) shall be made by
Indemnitee by delivery of a written declaration to Indemnitor requesting
indemnification and specifying the basis on which indemnification is sought and
the amount of asserted Losses, and, in the case of a Third Party Claim (as
defined in Section 5.5 hereof), containing (by attachment or otherwise) such
other information as Indemnitee shall have concerning such Third Party Claim.



(b)

If the Indemnification Claim involves a matter other than a Third Party Claim,
the Indemnitor shall have ten (10) days to object to such Indemnification Claim
by delivery of a written notice of such objection to Indemnitee specifying in
reasonable detail the basis for such objection.  Failure to timely so object
shall constitute a final and binding acceptance of the





KH233302.DOCX

-11-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







Indemnification Claim by the Indemnitor and the Indemnification Claim shall be
paid in accordance with Section 5.4(c)hereof.  If an objection is timely
interposed by the Indemnitor and the dispute is not resolved within forty-five
(45) days from the date (such period is hereinafter the “Negotiation Period”)
Indemnitee receives such objection, such dispute shall be resolved by
arbitration in accordance with the provisions of Section 8.8, unless the
Indemnification Claim involves (i) Intellectual Property or (ii) injunctive
relief is reasonably necessary to protect the interests of the Indemnitee
(collectively the types of claims referred to in clauses (i) and (ii) are
hereinafter referred to as the “Excluded Claims”), in which event, the dispute
may be resolved by institution of an appropriate legal proceeding or by
arbitration in accordance with the provisions of Section 8.7 at the option of
the Indemnitee.



(c)

Upon determination of the amount of Losses required to be paid pursuant to an
Indemnification Claim, whether by agreement between Indemnitor and Indemnitee or
by an arbitration award, or by any other final adjudication, Indemnitor shall
pay the amount of such Indemnification Claim by check within ten (10) days of
the date such amount is determined; provided however, that if the Indemnitor is
Seller, at the option of Seller, the amount of such Indemnification Claim may be
paid by cancellation of Common Stock.



Section 5.5

Defense of Third Party Claims.  

Should any claim be made, or suit or proceeding (including, without limitation,
a binding arbitration or an audit by any taxing authority) be instituted against
Indemnitee by a Third Party which, if prosecuted successfully, would be a matter
for which Indemnitee is entitled to indemnification under this Agreement (a
“Third Party Claim”), the obligations and liabilities of the parties hereunder
with respect to such Third Party Claim shall be subject to the following terms
and conditions:



(a)

The Indemnitee shall give the Indemnitor written notice of any such claim
promptly after receipt by the Indemnitee of notice thereof, and the Indemnitor
will undertake the defense thereof by representatives of its own choosing
reasonably acceptable to the Indemnitee.  The assumption of the defense of any
such claim by the Indemnitor shall be an acknowledgement by the Indemnitor of
its obligation to indemnify the Indemnitee with respect to such claim hereunder.
 If, however, the Indemnitor fails or refuses to undertake the defense of such
claim within fifteen (15) days after written notice of such claim has been given
to the Indemnitor by the Indemnitee, the Indemnitee shall have the right to
undertake the defense, compromise, and, settlement of such claim with counsel of
its own choosing.  The Indemnitor shall have the right to participate in any
defense assumed by the Indemnitee, at its sole cost and expense.  In the
circumstances described in the preceding sentence, the Indemnitee shall,
promptly upon its assumption of the defense of such claim, make an
Indemnification Claim as specified in Section 5.4, which shall be deemed an
Indemnification Claim that is not a Third Party Claim for the purposes of the
procedures set forth herein.



(b)

The Indemnitee and Indemnitor shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available records relating to such claim and furnishing, without expense
to the Indemnitor, management employees of the Indemnitee as may be reasonably
necessary for the preparation of the defense of any such claim or for testimony
as witnesses in any proceeding relating to such claim.





KH233302.DOCX

-12-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







Section 6. Post Closing Matters



Section 6.1

Further Assurances. 

From and after the date hereof, Seller agrees, without further consideration, to
execute and deliver promptly to Purchaser, such further consents, waivers,
assignments, endorsements, and other documents and instruments, and to take all
such further actions, as Purchaser may from time to time reasonably request,
with respect to the assignment, transfer, and delivery to Purchaser of the
Purchased Assets, and the fulfillment of any condition precedent to the
obligations of Purchaser that was waived by Purchaser in order to close the
transactions contemplated herein, and the consummation in full of the
transactions provided for herein.



Section 6.2

Assignment and Ownership of Intellectual Property Rights. 

Seller will follow the required and appropriate procedures as specified in the
Shrink-wrap Software licenses and by law to assign and transfer its rights in
the Shrink-wrap Software to Purchaser, and, if required to record such
assignment.  Seller will follow the required and appropriate procedures as
required by law or by third party agreement, to assign and transfer its rights
in the Intellectual Property to Purchaser, and to record such assignment with
the U.S. Patent and Trademark Office and/or the U.S. Copyright Office.  Seller
recognizes and agrees that all derivative works, modifications, upgrades, and
new versions based on the Intellectual Property, and all new technologies and
products developed by Purchaser shall be owned by Purchaser exclusively,
including but not limited to all worldwide patent, copyright, trademark, trade
secret, confidential information and other proprietary rights.



Section 6.3

Discharge of Business Obligations.  

From and after the Closing Date, Seller shall pay and discharge, in accordance
with past practice but not less than on a timely basis, all obligations and
liabilities incurred prior to the Closing Date in respect of its business, its
operations or the assets and properties used therein (except for those expressly
assumed by Purchaser hereunder), including without limitation any liabilities or
obligations to employees (except accrued personal time), trade creditors, and
clients of Seller's business.

Section 7.  Restrictive Covenants



Section 7.1

Definitions.  

As used herein, the following capitalized terms are used with the meanings
thereafter ascribed:

“Affiliate” means any person or entity directly or indirectly Controlling,
Controlled by, or under common Control with Seller. 

“Area” means the United States and Canada.

“Competing Enterprise” means any person or entity that is substantially engaged
in Seller's business, except that any business related to any asset that is not
a Purchased Asset shall not be deemed a “Competing Enterprise”.

“Control” means the power to direct the management and affairs of a person.

“Trade Secrets” means information of Seller which derives economic value, actual
or potential, from not being generally known and not being readily ascertainable
by proper





KH233302.DOCX

-13-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







means to other persons who can obtain economic value from its disclosure or use
and which is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy or confidentiality, but shall not include Excluded
Information.  Trade Secrets may include both technical or non-technical data,
including without limitation,  (a) any process, machine, pattern, compilation,
program, method, technique, formula, chemical formula, composition of matter, or
device which (1) is not generally known or which Seller, has a reasonable basis
to believe may not be generally known, (2) is being used or studied by Seller
and is not described in a printed patent or in any literature already published
and distributed externally by Seller, and (3) is not readily ascertainable from
inspection of a product of Seller; (b) any engineering, technical, or product
specifications including those of features used in any current product of Seller
or which may be so used, or the use of which is contemplated in a future product
of Seller; (c) any application, operating system, communication system, or other
computer software (whether in source or object code) and all flow charts,
algorithms, coding sheets, routines, subroutines, compilers, assemblers, design
concepts, test data, documentation, or manuals related thereto, whether or not
copyrighted, patented, or patentable; or (d) information concerning the
customers, suppliers, products, pricing strategies of Seller, personnel
assignments and policies of Seller, or matters concerning the financial affairs
and management of Seller; provided however, that Trade Secrets shall not include
any Excluded Information.  As used herein, “Excluded Information” means
Proprietary Information (i) which has been voluntarily disclosed to the public
by Seller, (ii) independently developed and disclosed by parties other than
Seller, or (iii) that otherwise enters the public domain through lawful means or
without misappropriation by Seller.



Section 7.2

Non-Solicitation of Employees.  

Until the third (3rd) anniversary of the Closing Date, Seller shall not directly
or indirectly solicit, offer employment to, or hire any employee of Purchaser or
any of its subsidiaries if (i) such employee is then an employee of Purchaser or
any of Purchaser’s subsidiaries, or (ii) such employee has terminated such
employment within 180 days of such solicitation or offer.



Section 7.3

Non-Solicitation of Customers.  

Until the third (3rd) anniversary of the Closing Date, neither Seller nor any
Affiliate shall, within the Area, on such Seller’s own behalf, on behalf of any
Affiliate, or an behalf of any Competing Enterprise, solicit, contact, call
upon, communicate with, or attempt to communication with any customer or
prospect of Seller or any representative of any such customer or prospect of
Seller, with a view to the sale or provision of any product, deliverable, or
service competitive with any product, deliverable, or service sold, provided, or
under development by Seller on the Closing Date.



Section 7.4

Covenant Not to Compete by Seller.  

Until the second (2nd)  anniversary of the Closing Date, Seller agree that,
neither Seller nor any of Affiliate will, directly or indirectly, own, manage,
operate, join, control, or be employed or engaged by, nor participate in the
ownership, management, operation, or control of, any Competing Enterprise.  



Section 7.5

Trade Secrets.  

Seller for itself and each Affiliate acknowledges and agrees that all Trade
Secrets, and all physical embodiments thereof, are a part of the Purchased
Assets and are confidential to and shall be and remain the sole and exclusive
property of Purchaser.  Seller for itself and each Affiliate agrees that all
Trade Secrets will be held in trust and strictest confidence, that each
Affiliate shall protect such Trade Secrets from disclosure, and that each
Affiliate will make no use of such Trade Secrets without the prior written
consent of Purchaser.  The obligations of confidentiality contained in this
Section 7.5 shall apply





KH233302.DOCX

-14-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







from the date of this Agreement and with respect to all Trade Secrets at all
times thereafter, until such Trade Secret is no longer a trade secret under
applicable law.



Section 7.6

Remedies.  

Seller for itself and any Affiliate covenants and agrees that Purchaser by
virtue of the consummation of the transactions contemplated by this Agreement
will utilize the Purchased Assets in and throughout the Area, and that great
loss and irreparable damage would be suffered by Purchaser if Seller should
breach or violate any of the terms or provisions of the covenants and agreements
set forth in this Section.  Seller for itself and any Affiliate, further
acknowledges and agrees that each such covenant and agreement is reasonably
necessary to protect and preserve unto Purchaser the benefit of its bargain in
the acquisition of the Purchased Assets, including, without limitation, the good
will thereof.  Therefore, in addition to all the remedies provided in this
Agreement, or available at law or in equity, Seller for itself and any Affiliate
jointly and severally agrees Purchaser shall be entitled to a temporary
restraining order and a permanent injunction to prevent a breach or contemplated
breach of any of the covenants or agreements of Seller contained in this Section
7.6.  The existence of any claim, demand, action, or cause of action of Seller
against Purchaser shall not constitute a defense to the enforcement by Purchaser
of any of the covenants or agreements herein whether predicated upon this
Agreement or otherwise, and shall not constitute a defense to the enforcement by
Purchaser of any of its rights hereunder.  



Section 7.7

Blue Penciling.  

In the event that any one or more of the provisions, or parts of any provisions,
contained in this Agreement shall for any reason be held to be invalid, illegal,
or unenforceable in any respect by a court of competent jurisdiction, the same
shall not invalidate or otherwise affect any other provision hereof, and the
parties hereto agree that such provisions shall be reformed to set forth the
maximum limitations permitted under applicable law.  Specifically, but without
limiting the foregoing in any way, each of the covenants of the parties to this
Agreement contained herein shall be deemed and shall be construed as a separate
and independent covenant and should any part or provision of any of such
covenants be held or declared invalid by any court of competent jurisdiction,
such invalidity shall in no way render invalid or unenforceable any other part
or provision thereof or any other covenant of the parties not held or declared
invalid. 

Section 8. General Provisions



Section 8.1

Bulk Sales Law Waiver.  

Purchaser and Seller each agree to waive compliance by the other with the
provisions of the bulk sales law or comparable law of any jurisdiction to extent
that the same may be applicable to the transactions contemplated by this
Agreement.  Seller agrees to indemnify and hold Purchaser harmless from and
against any loss, damage, liability, cost, expense or claim arising out of any
failure to take any required actions under the bulk sales or comparable law of
any state.



Section 8.2

Expenses. 

All expenses incurred by the parties hereto in connection with or related to the
authorization, preparation, and execution of this Agreement and the Closing of
the transactions contemplated hereby, including without limiting the generality
of the foregoing, all fees and expenses of agents, representatives, counsel, and
accountants employed by any such party, shall be borne solely and entirely by
the party which has incurred the same. 





KH233302.DOCX

-15-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------









Section 8.3

Notice. 

Any notice, request, demand, or other communication which is required or may be
given under this Agreement shall be in writing and shall be deemed to have been
duly given: (a) if sent by email, telecopy, facsimile transmission, or other
similar electronic or digital transmission method, when transmitted, provided
there is evidence of delivery to the email address or telephone number of the
telecopy or facsimile machine; (b) if sent by a nationally recognized next day
delivery service that obtains a receipt on delivery, one (1) business day after
it is sent; (c) if sent by registered or certified United States mail, five (5)
days after it is deposited in the mail, addressed to the proposed recipient at
the last known address of the recipient, with the proper postage affixed; (d) if
in person, when tendered, and (e) in any other case, when actually received.
 Any party may designate any other address to which notices shall be sent by
giving notice of the address to the other parties in the same manner as provided
herein.:



(a)

If to Seller:

PLC Consultants, LLC

4168 Tamarack Avenue

Grove City, Ohio 43123

Attention:  Pamela Danklefsen

Email: danklefsenplc@gmail.com




Telephone 614.205.2289



 (b)

If to Purchaser:

Sibling Group Holdings, Inc.

1355 Peachtree Street, Suite 1150

Atlanta, GA 30309

Attention: Legal Department

Telephone (404) 551-5274

Facsimile  (404) 890-5615



With a copy to:

Krevolin & Horst, LLC

1201 W. Peachtree St.

Suite 3250

Atlanta, GA 30309

Attention:  Gerry Balboni

Telephone:  (404) 812-3111

Facsimile:   (404) 812-3101

Any party may change the address to which notices are to be sent to it by giving
written notice of such change of address to the other parties in the manner
above provided for giving notice.  If delivered personally, the date on which a
notice, request, instruction or document is delivered shall be the date on which
such delivery is made, and if delivered by mail, the date on which such notice,
request, instruction, or document is received shall be the date of delivery.



Section 8.4

Assignment; Binding Effect. 

This Agreement shall be binding upon the parties hereto and their respective
successors, permitted assigns and permitted transferees.  Seller may not assign
its rights or delegate its obligations hereunder without Purchaser’s consent,
which shall not be unreasonably withheld.



Section 8.5

Headings. 





KH233302.DOCX

-16-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







The Section, subsection, and other headings in this Agreement are inserted
solely as a matter of convenience and for reference, and are not a part of this
Agreement, provided however, that Purchaser may assign this Agreement to any
Affiliate or to any successor to its assets and business upon notice to Seller.



Section 8.6

Counterparts. 

This Agreement may be executed in one or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when one
counterpart has been signed by each party and delivered to the other party
hereto.



Section 8.7

Governing Law. 

This Agreement, the rights of the parties hereunder, and any and all disputes
between the parties, shall be governed by, construed, and enforced in accordance
with the laws of the State of Georgia, without regard to its conflicts of laws
rules.  The parties agree that any appropriate state court sitting in Fulton
County, Georgia or any Federal Court sitting in the Northern District of Georgia
(Atlanta Division) (collectively, the “Permitted Courts”), shall have exclusive
jurisdiction of any dispute, case, or controversy in any way related to, arising
under, or in connection with this Agreement, including extra-contractual claims,
and shall be a proper forum in which to adjudicate such dispute, case, or
controversy, and each party irrevocably: (a) consents to the jurisdiction of the
Permitted Courts in such actions, (b) agrees not to plead or claim that such
litigation brought in the Permitted Courts has been brought in an inconvenient
forum, and (c) waives the right to object, with respect to such suit, action, or
proceeding, that such court does not have jurisdiction over such party.  In any
suit, arbitration, mediation, or other proceeding to enforce any right or remedy
under this Agreement or to interpret any provision of this Agreement, the
prevailing party will be entitled to recover its costs, including reasonable
attorneys’ fees, and all costs and fees incurred on appeal or in a bankruptcy or
similar action.



Section 8.8

Arbitration.  

Any Indemnification Claim that is not an Excluded Claim shall, any, Excluded
Claim may, and any determination of the scope or applicability of this provision
to arbitrate, shall, be submitted to, and settled by, arbitration in the City of
Atlanta, State of Georgia, before one (1) arbitrator.  The arbitration shall be
administered by JAMS pursuant to its Streamlined Arbitration Rules and
Procedures.  Any award rendered shall be final and conclusive upon the parties
and a judgment thereon may be entered in the highest court of the forum, state
or federal, having jurisdiction.  The expenses of the arbitration shall be borne
equally by the parties to the arbitration, provided that each party shall pay
for and bear the cost of its own experts, evidence, and counsel's fees, and
provided further, that in the discretion of the arbitrator, the arbitrator may,
in the award, allocate all or part of the costs of the arbitration, including
the fees of the arbitrator and the reasonable attorneys’ fees of the prevailing
party.  This clause shall not preclude parties from seeking provisional remedies
in aid of arbitration from a court of appropriate jurisdiction.



Section 8.9

Partial Invalidity. 

Wherever possible, each provision hereof shall be interpreted in such manner as
to be effective and valid under applicable law, but in case any one or more of
the provisions contained herein shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect any other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal, or unenforceable
provision or provisions had never been contained herein unless the deletion of
such provision or provisions would result in such a material change as to cause
completion of the transactions contemplated hereby to be unreasonable.





KH233302.DOCX

-17-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------









Section 8.10

Survival.  

The covenants, representations, warranties, and agreements contained herein
shall survive the Closing of the transactions contemplated herein, for the
length of time that Purchaser or Seller, as the case may be, may assert an
indemnification for a breach or violation of such covenant, representation,
warranty, or agreement pursuant to Section hereof.

IN WITNESS WHEREOF, each party hereto has executed this Agreement, or caused
this Agreement to be executed on its behalf by its duly authorized officers, all
as of the Closing Date.

Seller:

PLC Consultants, LLC

By: /s/ Pamela Danklefsen

Pamela Danklefsen, Member

And

By: /s/ Shawn DiNarda Watters

Shawn DiNarda Watters, Member




Purchaser:

Sibling Group Holdings, Inc.

By: /s/ Neal B. Sessions

Neal B. Sessions, Chairman and CEO





KH233302.DOCX

-18-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







EXHIBIT A
TO
ASSET PURCHASE AGREEMENT

Consulting Agreement

Attached.








KH233302.DOCX

-19-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------















KH233302.DOCX

-20-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------







SCHEDULE 1
TO
ASSET PURCHASE AGREEMENT

Disclosure Schedule



Section 1.1(a)

Web Sites

Developed Websites (All source Code)

http://www.plcconsultants.rcampus.com/XSpacehomeshellc.cfm?

Domain Names

PLC Consultants.com

PLC Consultants.rcampus. com



Section 1.1(b)

Applications

Service Contracts

Need to UPDATE



Section 1.1(c)

Intellectual Property

Unregistered trademarks and copyrights in all content, programming, and
documentation related to all Web Sites and Domain Names.

-

Full Resolution Artwork for the following; 

http://www.plcconsultants.rcampus.com/XSpacehomeshellc.cfm?Style Sheets (All
Sites)




Databases

All sql database tables for
http://www.plcconsultants.rcampus.com/XSpacehomeshellc.cfm?

(includes user lists)




Documentation 




Records

All Archived Emails





KH233302.DOCX

-21-

­A GMB 21600 v1
171054-00002  06/13/2002




--------------------------------------------------------------------------------










Analytics and Website Enhancement 

Google Analytics w historic data






Section 1.1(d)

Shrink-Wrap Software

Software License



Section 1.1(e)

Contracts

N/A



Section 1.2(c)

Excluded Assets

N/A



Section 3.1

Location of Assets






Section 3.3

Ownership






Section 3.7

Contracts

No exceptions to note in 3.7 (a) or (b)





KH233302.DOCX

-22-

­A GMB 21600 v1
171054-00002  06/13/2002


